Citation Nr: 1129820	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of both feet.

2.  Entitlement to service connection for degenerative joint disease (DJD) of both knees.

3.  Entitlement to service connection for neuropathy of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1962 through July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing held at the Atlanta Regional Office in August 2009.  A transcript of that hearing is of record.

The issue of entitlement to service connection for degenerative joint disease (DJD) of both feet, and service connection for degenerative joint disease of both knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have neuropathy of the right foot attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have neuropathy of the right foot that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to notify and assist in correspondence dated in April 2005, prior to the initial adjudication of the claim.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf. 

While the notifications did not include the criteria for assigning disability ratings or for award of an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), since the Veteran's claim will be denied, these questions are not now before the Board.  Consequently, a remand of the service connection question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, VA and private medical records, Social Security Administration (SSA) records, and provided an examination in furtherance of his claim.  In October 2010, the Veteran was afforded a VA examination which included an opinion regarding the medical probability that the Veteran's neuropathy of the right foot was attributable to his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as the opinion was supported by an adequate rationale, and was predicated on consideration of the service treatment records and VA and private medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, including the Veteran's statements regarding the onset of his right foot neuropathy, and his belief that his right foot neuropathy was caused by his time spent on active duty-specifically, marching and running during basic training.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.



II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  However, in this case, the first evidence of diagnosed neuropathy was not shown until over 20 years after the Veteran's separation from military service.  See outpatient treatment records from the Atlanta VAMC dated in 2003 reflecting diabetic neuropathy.  Therefore, because neuropathy of the right foot was not manifest to a degree of 10 percent or more within a year of leaving active duty service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

The Veteran contends that he first began to experience problems with his feet (an occasional sharp pain) during basic training while running and marching.  However, he stated that he first noticed numbness and tingling in his feet in the late eighties, noting that he had trouble lifting his foot on occasion, which caused him to trip and fall.  See August 2009 Board hearing transcript.

In this case, the Board finds that the evidence shows the Veteran's right foot neuropathy is related to his non-service connected type II diabetes mellitus, and not to his time spent on active duty.  The Veteran's service treatment records (STRs) contain no evidence of complaints or treatment related to neuropathy of the right foot, and a July 1966 Report of Medical Examination conducted at discharge reflected a normal clinical evaluation for the Veteran's feet and showed no evidence of neurologic abnormalities.  Further, the Veteran does not contend that he experienced neuropathy of his right foot during service and ever since discharge.  In fact, during his August 2009 Board hearing, the Veteran reported that he did not notice numbness and tingling in his feet until approximately the late eighties.  Outpatient treatment records from the Atlanta VA medical center (VAMC) contain a November 2003 entry diagnosing the Veteran with diabetes mellitus type II and diabetic neuropathy.  This 2003 entry is the first post-service record documenting evidence of neuropathy of the right foot, at which point the Veteran was found to have neuropathy related to diabetes mellitus.

Finally, a VA examination was obtained in December 2010, and the examiner was asked to render an opinion regarding the medical probability that the Veteran's right foot neuropathy was related to his time spent in the military.  At this examination, the Veteran reported that in the late nineties he began to experience numbness, burning, and tingling in both feet.  The VA examiner, J.F., D.P.M., diagnosed the Veteran with bilateral diabetic peripheral neuropathy (in addition to other foot disabilities).  The VA examiner noted that he had reviewed the claims file, specifically, the 1962 and 1966 Reports of Medical Examinations, and opined that the Veteran's bilateral neuropathy was not related to the Veteran's military service.  Instead, Dr. F. found that the Veteran's neuropathy was attributable to his diagnosed diabetes mellitus.  He explained that peripheral neuropathy can occur in all individuals with diabetes, and noted that it was a common sequel of the disease process because the nerves were typically damaged from elevation of one's blood sugars.  Dr. F.'s opinion is supported by the evidence of record which contains outpatient treatment records reflecting a diagnosis of diabetic neuropathy.

In summary, the medical evidence shows that the Veteran's neuropathy is not attributable to his military service; rather, it is the result of diabetes mellitus which is not currently service-connected.  Dr. F. explained that peripheral neuropathy can occur in all individuals with diabetes, and noted that it was a common sequel of the disease process.  Dr. F.'s assessment is supported by the evidence of record which contains STR's that are absent for complaints of numbness or tingling of the Veteran's feet, and the Veteran himself reported that he did not experience symptoms related to neuropathy during service or immediately thereafter, stating that he first noticed numbness and tingling in his feet in the late 1980's.  See August 2009 Board hearing transcript.  The first documented evidence of neuropathy was not shown until 2003, when the Veteran was found to have diabetic neuropathy. 

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  Therefore, on the basis of the above analysis, the Board finds a preponderance of the evidence shows that the Veteran's current neuropathy of the right foot was not incurred in or aggravated during active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for neuropathy of the right foot is denied.


REMAND

The Veteran contends that he injured his feet during basic training while running and marching, and noted that problems with his feet continued throughout his four years of service, and after his discharge from the military.  The Veteran also reported that he developed knee problems secondary to his foot problems, noting that a doctor had stated that the way he was walking due to his foot problems, led to his knee disability.  See August 2009 Board hearing transcript.
In a December 2009 Board remand, the Board directed the agency of original jurisdiction (AOJ) to obtain a VA examination in which a physician reviewed the file and rendered an opinion regarding the medical probability that any current foot disability was attributable to his period of active military service from 1962 to 1966.  The VA examiner was directed to provide an opinion on the question of whether the Veteran's degenerative joint disease (DJD) of the feet was attributable to his military service.  However, although the 2010 VA examiner diagnosed the Veteran with Charcot neuroarthropathy of the right foot, hammertoe repair and hallux interphalangeal joint fusion, all of which he attributed to the Veteran's non-service connected diabetes mellitus; the VA examiner did not provide an opinion on whether degenerative changes of the feet and toe joints (which were shown on x-rays taken at the time of the 2010 examination) were related to his time spent on active duty, or also the result of the Veteran's diabetes.  Specifically, bilateral feet x-rays taken at the time of the 2010 VA examination showed mild degenerative changes along the dorsal aspect of the left foot, stable degenerative changes at the first metatarsophalangeal joint in the left foot, mild hypertrophic degenerative changes at the base of the fifth metatarsal and talonavicular joint in the left foot, with an ossific density in the region of the distal Achilles tendon which "may represent sequel of a prior traumatic injury or chronic tendinopathy."  The x-rays also reflected joint space narrowing in the right foot.  In fact, radiographic findings of the bilateral feet dated as far back as May 2004, reflected chronic degenerative changes throughout the interphalangeal joints of the digits of both feet.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court also held that the Board errs in failing to ensure compliance with remand orders of the Board or the Court.  Id.  Here, although the December 2009 Board remand specified that the VA examiner should render an opinion as to whether the Veteran's DJD of the feet (if diagnosed) was at least as likely as not related to his military service, including marching and running; this directive was not accomplished.  The VA examiner did render several different diagnoses involving the right and left feet all of which he attributed to the Veteran's non service-connected diabetes; however, he did not address the degenerative changes in the Veteran's feet that have been found on several x-rays throughout the years.  Therefore, given the guidance of the Court in Stegall, the case must again be remanded in order to accomplish this directive.

Further, the Board finds the October 2010 VA examiner's opinion inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although J.F., D.P.M., determined that the Veteran's foot disabilities-Charcot neuropathy, hammertoe repair and hallux interphalangeal joint fusion were not related to an in-service injury or disease, but instead were attributable to the Veteran's diabetes, the VA examiner also stated that he would be resorting to mere speculation in an attempt to draw a nexus between the Veteran's foot disabilities and service.  The Board finds J.F., D.P.M.'s rationale confusing, and inadequate for rating purposes.  

On remand, the VA examiner should again address the medical probabilities of whether the Veteran's Charcot neuropathy, hammertoe repair and hallux interphalangeal joint fusion are attributable to his period of military service, including running and marching; or whether these foot disabilities are the result of his non-service connected diabetes mellitus.  A clear, complete rationale should be provided.  If the VA examiner is unable to provide an opinion as to the etiology of the Veteran's foot disabilities, including DJD of the feet and toe joints, Charcot neuropathy, hammertoe repair and hallux interphalangeal joint fusion, without resorting to speculation, the VA examiner should explain why an etiology opinion was not possible without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).
 
Additionally, the VA examiner should address the medical likelihood that the Veteran's DJD of the bilateral feet and toe joints shown on x-rays are attributable to his military service.  Specifically, the physician should opine, based on review of the evidence of record, whether the Veteran's DJD of the bilateral feet is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) related to his period of active duty service.  A complete rationale should be given for all opinions and conclusions expressed.


Accordingly, the case is REMANDED for the following action:

1.  A physician with appropriate expertise (preferably J.F., DPM, the one who rendered the October 2010 VA opinion) should be asked to review the file and render a nexus opinion regarding the medical probabilities that the Veteran's degenerative joint disease found on x-ray in both his feet and toe joints, are attributable to his period of active military service from 1962 to 1966.  Further, the VA examiner should again address whether it is at least as likely as not that the Veteran's currently diagnosed Charcot neuropathy, hammertoe repair and hallux interphalangeal joint fusion are attributable to his period of active duty service or whether these foot disabilities are the result of his non-service connected diabetes mellitus.  A complete rationale should be provided.  If the VA examiner finds that he cannot decide the issue without resorting to speculation, he should explain why an etiology opinion was not possible.  If any of the Veteran's foot disabilities are found to be related to service, the examiner should also provide an opinion as to whether any currently diagnosed knee disability has been caused or made chronically worse by any foot disability.

(The AOJ should make sure that the medical opinion complies with this remand and the question presented in this opinion request, especially with respect to detailing any connection to military service.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.)

2.  After undertaking any other development deemed appropriate, the AOJ should consider the issue remaining on appeal in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


